           Case 9:21-cr-00021-DLC Document 29 Filed 08/11/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

UNITED STATES OF AMERICA,                             CR 21–21–M–DLC

                      Plaintiff,

vs.                                                            ORDER

JACOBO PRISCILIANO
SOBERANES CUADRAS,

                       Defendant.

      Before the Court is the United States’ Unopposed Motion to Dismiss

Indictment. (Doc. 28.) The United States moves this Court to dismiss the

operative indictment without prejudice. (Id.) The Defendant does not object.

      Accordingly, IT IS ORDERED that the motion (Doc. 28) is GRANTED.

      IT IS FURTHER ORDERED that the Indictment (Doc. 1) is DISMISSED

without prejudice.

      IT IS FURTHER ORDERED that any pending deadlines are VACATED

and the Defendant shall, without undue delay, be unconditionally discharged from

custody.

      The Clerk of Court is directed to close the case file.

      DATED this 11th day of August, 2021.




                                          1
